DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15, 17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al (US 20170307729) in view of Schoor (US 20160131742) and Гальперин Семен (RU 2005130275).
With respect to claim 13, 22, and 23, Eshraghi teaches a method for operating multiple sensors of a vehicle in at least partially spatially coinciding detection areas and in a shared frequency domain (claim 1, “the transmitters and the receivers are configured to operate simultaneously in a same frequency spectrum during an operational period”), the method comprising the following steps: simultaneously transmitting, by at least two sensors, at a transmission point in time on respective instantaneous frequencies (abs, “A digital FMCW radar is described that simultaneously transmits and receives digitally frequency modulated signals using multiple transmitters and multiple receivers and associated antenna“).
With respect to claim 13, 22, and 23, Eshraghi does not teach respective instantaneous frequencies separated by a frequency gap, the frequency gap including at least one instantaneous receive bandwidth of the sensors. Schoor teaches respective instantaneous frequencies separated by a frequency gap, the frequency gap including at least one instantaneous receive bandwidth of the sensors (fig 8 shown signal being transmitting in different frequencies). It would have been obvious to modify Eshraghi to include respective instantaneous frequencies separated by a frequency gap, the frequency gap including at least one instantaneous receive bandwidth of the sensors because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results. 
With respect to claim 13, 22, and 23, Eshraghi does not teach subsequently blocking each of the respective instantaneous frequencies for a use by the sensors after the transmission point in time for a duration of a time gap and the time gap including at least one signal propagation time across a reception range of the sensors. Гальперин Семен teaches subsequently blocking each of the respective instantaneous frequencies for a use by the sensors after the transmission point in time for a duration of a time gap (para 3, “blocking the input of the receiver for the duration of the sounding pulses by the radar transmitters by the signal next to the key stage from the multivibrator, launched from the radar single launch unit”), the time gap including at least one signal propagation time across a reception range of the sensors (para 3, “blocking the input of the receiver for the duration of the sounding pulses by the radar transmitters by the signal next to the key stage from the multivibrator, launched from the radar single launch unit”). It would have been obvious to modify Eshraghi to include subsequently blocking each of the respective instantaneous frequencies for a use by the sensors after the transmission point in time for a duration of a time gap  and the time gap including at least one signal propagation time across a reception range of the sensors because it would reduce interference in the received signal.
With respect to claim 14, Schoor teaches one of the sensors modulates for a partial modulation time period in a frequency sub-band of the frequency domain, all frequencies of the frequency sub-band being transmitted at least once as the respective instantaneous frequency of the one of the sensors within the partial modulation time period (fig 8 shown signal being transmitting in different frequencies). It would have been obvious to modify Eshraghi to include one of the sensors modulates for a partial modulation time period in a frequency sub-band of the frequency domain, all frequencies of the frequency sub-band being transmitted at least once as the respective instantaneous frequency of the one of the sensors within the partial modulation time period because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results.
With respect to claim 15, Schoor teaches the one of the sensors transmits sequentially in different frequency sub-bands over a total modulation time period including multiple partial modulation time periods, the frequency sub-bands of the total modulation time period covering at least a majority of all frequencies contained in the frequency domain (fig 8 shows a signal being transmitting in all 4 frequency bands of the bandwidth). It would have been obvious to modify Eshraghi to include the one of the sensors transmits sequentially in different frequency sub-bands over a total modulation time period including multiple partial modulation time periods, the frequency sub-bands of the total modulation time period covering at least a majority of all frequencies contained in the frequency domain because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results.
With respect to claim 17, Schoor teaches the sensors transmitting at the transmission point in time transmit in different overlap-free frequency sub-bands (fig 8 shows the signals not overlapping). It would have been obvious to modify Eshraghi to include the sensors transmitting at the transmission point in time transmit in different overlap-free frequency sub-bands because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results.
With respect to claim 19, Schoor teaches two adjacent frequency sub-bands of the frequency domain are spaced apart from one another by a buffer frequency band (fig 8 shows the signals not overlapping and there being a partial gap between the frequency range of the different signals). It would have been obvious to modify Eshraghi to include two adjacent frequency sub-bands of the frequency domain are spaced apart from one another by a buffer frequency band because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results.
With respect to claim 20, Schoor teaches the one of the sensors transmits within one partial modulation time period at least one frequency ramp sweeping the frequency sub- band (fig 8 shows the signals being frequency ramps). It would have been obvious to modify Eshraghi to include the one of the sensors transmits within one partial modulation time period at least one frequency ramp sweeping the frequency sub- band because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results.
With respect to claim 21, Schoor teaches the partial modulation time period of the one of the sensors transmitting at the transmission point in time begins with a time delay (fig 8 shows a small delay in the f4 transmission signal). It would have been obvious to modify Eshraghi to include the partial modulation time period of the one of the sensors transmitting at the transmission point in time begins with a time delay because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Schoor with no new or unexpected results.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi in view of Schoor and Гальперин Семен as applied to claims 15 and 14 respectively above, and further in view of Reuter (US 20140197983).
With respect to claim 16, Reuter teaches the frequency sub-bands of the total modulation time period at least partially overlap (fig 2 shows 3 FMCW signals with overlapping frequency bands). It would have been obvious to modify Eshraghi in view of Schoor and Гальперин Семен to include the frequency sub-bands of the total modulation time period at least partially overlap because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Reuter with no new or unexpected results.
With respect to claim 18, Reuter teaches at least two of the sensors transmitting at the transmission point in time transmit in at least partially overlapping frequency sub-bands (fig 2 shows 3 FMCW signals with overlapping frequency bands). It would have been obvious to modify Eshraghi in view of Schoor and Гальперин Семен to include at least two of the sensors transmitting at the transmission point in time transmit in at least partially overlapping frequency sub-bands because it is merely a substitution of the transmission signals of Eshraghi with the transmission signals of Reuter with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648